Citation Nr: 0020569	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic 
reaction, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating by reason of individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 1972 
and from January 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in March 
1997 by the Department of Veterans Affairs (VA) regional 
office (RO) in New Orleans, Louisiana which denied 
entitlement to an increased rating for schizophrenia, 
paranoid type and to a total rating by reason of individual 
unemployability (TDIU).


FINDINGS OF FACT

1.  Neither the old nor the revised criteria for rating the 
psychiatric disability is more favorable to the veteran.

2.  The veteran's schizophrenia, paranoid type is manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self- 
care, and conversation normal), due to such symptoms as mild 
paranoia, guardedness, evasiveness and anxiety and results in 
no more than definite social and industrial impairment.

3.  The veteran is service connected for schizophrenia, 
paranoid type, evaluated as 30 percent disabling.

4.  The veteran has not been employed since 1995.  He has two 
years of college education.

4.  The veteran's service-connected psychiatric disorder does 
not preclude him from securing or following a substantially 
gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for schizophrenia, paranoid type, have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.130 
Diagnostic Code 9203 (1996- 1999).

2.  The veteran's service-connected schizophrenia, paranoid 
type, does not prevent him from securing or following a 
substantially gainful occupation without regard to advancing 
age.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background.

A rating action in March 1978 granted service connection for 
schizophrenia, paranoid type, rated as 100 percent disabling 
from March 1976.  The schizophrenia has been rated as 70 
percent from December 1979; 50 percent from March 1983; and 
as 30 percent from December 1986.

In June 1996, the veteran filed a claim for increase and a 
total rating based on unemployability.  He indicted that he 
had two years of college education and recent employment 
experience as a clerk from May 1990 to April 1995 when he 
last worked.  He indicated his service-connected nervous 
disorder prevented him from working.

The veteran received a VA psychiatric examination in August 
1996.  His complaints were: " Nervousness, anxiety, 
disagreeable (sic), I bite my nails, I curl my hair, I 
stutter sometimes when I speak, I tremble sometimes, I have 
drifting thoughts, I feel watched sometimes."  He stated 
that he had had no psychiatric treatment since 1977.  He 
reported that he was single with no children.  He had 14 
years of education.  His hobby was reading.  He had worked as 
a security guard part-time and as a campus policeman from 
1976 to 1977.  He remained unemployed until 1978.  He worked 
as a dishwasher and was placed on disability.  He went to 
school from 1979 to 1981.  Then he did some x-ray file clerk 
work around 1982, and he was a paper processor from 1984 to 
1986.  In 1990, he worked in vital records as a clerk.  He 
had been unemployed since around April 1995.  He reported 
that he used to drink beer but had not had any alcohol in 14 
months.

On mental status evaluation, the veteran was dressed 
casually.  He appeared quite anxious.  He spoke rapidly at 
times and then he would become under productive.  He 
sometimes seemed to be a little evasive.  He was somewhat 
guarded.  He did answer all the questions asked in a 
coherent, relevant fashion.  He was oriented times three.  
Sensorium was clear.  He denied any visual or auditory 
hallucinations. He denied any current paranoia except just on 
occasion.  He denied suicidal or homicidal ideations.  Recent 
and remote memory were intact.  His mood was mainly of 
anxiety.  His insight was very limited.  Judgment was 
considered fair.  

The psychiatric diagnosis was schizophrenia, paranoid type.  
The Global Assessment of Functioning (GAF) score was 65.  The 
prognosis was likely to remain the same.  The examiner felt 
the veteran could benefit from a mild, nonaddicting 
tranquilizer because of his anxiety.  It was recommended that 
he attend the Mental Hygiene Clinic for treatment of the 
anxiety.  However, he did not seem particularly motivated at 
this time.  He was integrated.

The veteran received a VA psychiatric examination in July 
1997.  His chief complaint was that he was essentially 
nervous.  He claimed that he might be a little paranoid.  He 
heard a voice here and there but he did not think he was 
paranoid schizophrenic.  He thought he was just neurotic.  He 
had a book which the examiner stated was DSM-III which the 
veteran had gotten in the library.  Since a hospitalization 
in service, he had not been treated in an on going manner and 
he thought it might have been ten years since he had seen a 
psychiatrist.  The veteran again reported the same employment 
experience as previously.  From 1990 to 1995 he worked at 
Vital Records at the State building.  He had been unemployed 
for two years.  When asked about why he was unemployed, he 
said "I tried to go to sea.  I've applied for the Post 
Office and other places."  

On mental status evaluation, the veteran did not make good 
eye contact.  He seemed somewhat preoccupied with reading the 
DSM-III manual which was in his bag.  He gave his history in 
a somewhat guarded, evasive manner.  His affect was blunted.  
He denied suicidal or homicidal ideations.  When asked about 
paranoia, he stated that "I feel as if I'm being watched." 
There was no indications of any delusions.  He added that 
here and there he would hear a voice, people talking, but not 
on a regular basis.  He was oriented times three and his 
sensorium was clear.  

The veteran knew the President was Clinton and the Governor 
was Foster.  He was not aware of current events.  To the 
proverb glass house he said "you could see through the glass 
home."  If he found a wallet with money and identification 
in it, he would turn it in.  He was able to repeat five 
digits forward and reverse four.  Insight was very limited.  
Judgment was fair.  Concentration and attention were 
adequate.  His mood was euthymic.  The diagnosis was 
schizophrenia.  His current GAF score was 70.  The examiner 
stated he seemed to be in fairly good remission even though 
he had mild paranoia.  He seemed somewhat guarded and evasive 
but otherwise there was no evidence during this examination 
of any positive psychotic symptoms.  He exhibited some mild 
anxiety.  His ability to work with persistence, pace and 
concentration should not be significantly impaired.  He 
seemed to be able to do the regular activities of daily 
living without any problem.  He possibly had some difficulty 
in establishing and maintaining relationships because of his 
guardedness and paranoia.  The examiner commented that the 
veteran did not seen to be troubled by any of his current 
symptoms and it was unlikely that he would seek treatment any 
way.  The veteran did not see that treatment was indicated at 
this time because he seemed fairly well integrated.   

Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased psychiatric problems, and therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran VA examinations.  
There is no indication of additional medical records that the 
RO failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Schizophrenia, paranoid type disorder is evaluated under 
Diagnostic Code 9203.  Effective November 7, 1996, VA has 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  On 
and after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV). 61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected adjustment 
disorders codified at newly designated 38 C.F.R. § 4.130.  61 
Fed. Reg. 52,700-1 (1997). 

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provided that the evaluation of 
schizophrenia, paranoid type, with "definite" social and 
industrial impairment warranted a 30 percent rating; 
"considerable" social and industrial impairment warranted a 
50 percent rating.  VA General Counsel has defined the word 
"definite" in this context as "distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large." VAOPGCPREC 9-93 (1993).  A 70 percent rating 
contemplated symptomatology producing severed impairment of 
social and industrial impairment.  A 100 percent rating 
contemplated active psychotic manifestations  of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial adaptability.

The revised criteria provides that a 30 percent rating may be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating may be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

A recent General Counsel Opinion, VAOPGCPREC 3-2000 (2000), 
stresses that under 38 U.S.C.A. §  5110(g), VA may award an 
increased rating based on a liberalizing amendment no earlier 
than the effective date of the amendment.  Therefore, in this 
case, the new criteria could not be applied earlier than 
November 6, 1996.  The General Counsel's opinion notes that 
it is certainly possible that a claimant may be entitled to 
an increased rating prior to and independent of an 
intervening change to the rating schedule under then -
existing rating criteria.  This opinion does not rule out 
applying the old criteria after the effective date of the new 
regulations, if it is more favorable to the veteran.  In this 
case, the Board has determined that neither the old not the 
new criteria are more favorable to the veteran, based on the 
demonstrated symptomatology.  

The veteran has currently been assigned GAF scores of 65 and 
70.  The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
The range from 61- 70 contemplates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).

Having reviewed the record under the new rating criteria, the 
Board notes that the schizophrenia, paranoid type, has been 
manifested principally by mild paranoia, guardedness, 
evasiveness, blunted affect on occasion, limited insight and 
anxiety.  On the other hand, the veteran does not exhibit 
panic attacks; circumstantial, circumlocutory or stereotyped 
speech; difficulty in understanding complex commands; 
impaired memory; significantly impaired judgment; or 
significantly impaired abstract thinking.  Further, the 
psychosis appears to be in fairly good remission, he does not 
exhibit active psychotic symptoms and he has no more than 
some difficulty in establishing and maintaining effective 
work and social relationships (as measured by the GAF scores) 
due to mild symptoms.  The Board finds that the disability 
picture does not warrant more than a 30 percent rating under 
the new schedular criteria.  

The Board has also reviewed the record under the old 
schedular criteria, and reaches the same conclusion.  The 
schizophrenia is in good remission, the veteran does not 
exhibit active psychotic symptoms, his ability to work with 
persistence, pace and concentration is not significantly 
impaired and the assessments of his social and industrial 
impairment, as measured by the assigned GAF scores, indicate 
only mild symptoms.  In his case, because he is not entitled 
to an increased rating under the old or new criteria, neither 
is more favorable to him.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1999).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's psychiatric 
disability.  There is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the psychiatric disorder that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.

TDIU

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled. 38 C.F.R. §§ 3.340, 4.16 (1999).

VA will grant a total rating for compensation purposes based 
on Unemployability (TDIU) when the evidence shows that a 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (Dec. 27, 1991) (O.G.C. Prec. 
75-91), 57 Fed. Reg. 2317 (1992).  The Board is bound in its 
decisions by the regulations, the Secretary's instructions 
and precedent opinions of the Chief Legal Officer of VA. 38 
U.S.C.A. § 7104(c).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Thus, in deciding the claim, the Board may 
not favorably consider the effects of the veteran's 
nonservice-connected disabilities with respect to their 
degree of interference with the veteran's unemployability.

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
of Veterans' Appeals stated the following concerning the 
issue on appeal:

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm for such veteran. 
See C.F.R. §§ 4.1, 4.15 (1992).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

At present, the veteran does not meet the schedular 
guidelines provided for consideration of a TDIU pursuant to 
38 C.F.R. § 4.16(a) (1999).  That is, he does not have a 
single service-connected disability ratable at 60 percent or 
more, or a combination of disabilities with at least one 
disability ratable at 40 percent or more with additional 
service- connected disability to bring the combined rating to 
70 percent or more.  Moreover, the Board does not find him 
individually unemployable by reason of service connected 
disabilities pursuant to 38 C.F.R. § 4.16(b) (1999).

The 30 percent rating assigned for  paranoid schizophrenia 
contemplates definite, but no more than definite, industrial 
impairment under the old rating criteria.  Under the revised 
criteria, the 30 percent rating contemplates occupational 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  According to the GAF scores, the veteran's symptoms 
are no more than mild.  According to the most recent 
psychiatric assessment, his ability to work with persistence, 
pace and concentration is not significantly impaired.  There 
is no medical opinion or other equally probative evidence to 
the contrary.  Based on this, and the other evidence of 
record, the Board concludes that schizophrenia does not 
preclude the veteran from substantially gainful employment 
consistent with his education and his occupational 
experience.  Accordingly, referral to the Director of VA 
Compensation and Pension for extraschedular consideration is 
not warranted.  He is not individually unemployable. U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.40, 3.41, 4.16 (1999).  The evidence 
is not in relative equipoise, and the benefit of the doubt is 
not for application.


ORDER

Entitlement to an increased rating for schizophrenia, 
paranoid type is denied.  Entitlement to a total rating by 
reason of individual unemployability due to service-connected 
disability is denied..


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

